DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendments filed 6/14/2022 wherein claims 4 and 6 are canceled, claims 8-13 are previously withdrawn, and no new claims added. Therefore, claims 1-3, 5, and 7-13 are currently pending wherein claims 8-13 are withdrawn.
The Applicant’s amendments to the claims has overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Final Rejection dated 3/14/2022.
Response to Arguments
If the Applicant overcomes the 35 U.S.C. 112(a) rejection below, then the Applicant’s arguments, see pages 5-6, filed 6/14/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hartley et al. (WO 2006/031874) in view of Sherman et al. (US 2006/0030835) and Zhou (US 2006/0111649 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 11-13 recites “the first reinforcing member is configured of the wire having a rectangular cross section in a region from the proximal end to a predetermined first position and then of the wire having a perfect circular cross section in a region from the determined first position to the distal end.” 
Within the Applicant’s remarks dated 6/14/2022, the Applicant states the following:
	“Claims 1 and 5 are amended as indicated above. Support for these amendments is found throughout the application, for example, at least in original claim 3, and Fig. 1 and paragraphs [0059]-[0061], [0068]-[0069], [0077] of the published application. No new matter is added”.
	The Examiner reviewed the original claim 3, Fig. 1, the specific paragraphs cited, and throughout the remainder of the Application. The Examiner did not find support for the aforementioned subject matter and amendment to claim 1.
	Paragraph [0031] recites “the catheter 50 is generally divided into a tip end section SA, an intermediate section SB, and a base end section SC, where geometric shape, such as outer diameter and inner diameter, and physical properties, such as elasticity and restorability, are designed to change in a continuous and/or stepwise manner from a proximal end of the base end section SC toward a distal end of the tip end section SA”.
	However, as disclosed within this paragraph, the geometric shape and physical properties of the catheter are designed to change rather than the recited shape of the cross section of the first reinforcing member of the catheter.
Claims 2-3, 5, and 7 are rejected under 35 U.S.C. 112(a) as they are dependent upon a rejected claim under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley et al. (WO 2006/031874; hereinafter referred to as Hartley) in view of Sherman et al. (US 2006/0030835; hereinafter referred to as Sherman) and Zhou (US 2006/0111649 A1).
Hartley was provided by Applicant within the IDS filed 5/5/2021.
With regards to claim 1, Hartley discloses a catheter (Fig. 1, sheath 10) having an elongated lumen (Figs. 2, see lumen at 21) extending along a longitudinal axis with a proximal end (see opposite the end at 21 in Fig. 3) and a distal end (see at 21 in Fig. 3), the catheter comprising: 
an inner layer member (Fig. 3, inner tube 22) having an inner circumferential surface (Fig. 3, inner surface 21) in contact with the lumen (Fig. 3, see lumen at 21); 
an outer layer member (Fig. 3, outer tube 27) having an outer circumferential surface (see at 27 in Fig. 3) of the catheter (Fig. 3, sheath 10); 
a first reinforcing member (Fig. 3, flat wire coil 23) having a shape of coil (as shown in Fig. 2C, flat wire coil 23), provided outside the inner layer member (Fig. 3, inner tube 22), between the inner circumferential surface and the outer circumferential surface (“Depicted in Figure 3 is a partially sectioned view of introducer sheath 10 according to the present invention. The sheath comprises inner tube 22, flat wire coil 23 compression fitted there around, the wire braid 25 around the coil and outer tube 27 mechanically connected to the roughened outer surface of the inner tube through the spacing of the coil and the braid.” on page 10); and 
a second reinforcing member (Fig. 3, wire braid 25) having a shape of braid (as shown in Fig. 2D, wire braid 25), provided outside the first reinforcing member (Fig. 3, flat wire coil 23), between the inner circumferential surface and the outer circumferential surface (“Depicted in Figure 3 is a partially sectioned view of introducer sheath 10 according to the present invention. The sheath comprises inner tube 22, flat wire coil 23 compression fitted there around, the wire braid 25 around the coil and outer tube 27 mechanically connected to the roughened outer surface of the inner tube through the spacing of the coil and the braid.” on page 10), 
wherein the first reinforcing member has a structure in which a wire is helically wound along the longitudinal axis (see Figs. 2-3 which show the first reinforcing member 23 helically wound along the longitudinal axis and see page 8 which recites “a coil which comprises a plurality of flat wire turns”).
However, Hartley is silent with regards to a helical lead angle of the first reinforcing member varies along the longitudinal axis, the first reinforcing member is configured of the wire having a rectangular cross section in a region from the proximal end to a predetermined first position and then of the wire having a perfect circular cross section in a region from the predetermined first position to the distal end.
Nonetheless, Sherman teaches (Figs. 3-4 and 6) a first reinforcing member (48) having as structure in which a wire (see [0040] “the reinforcement wire(s) 48”) is helically wound along the longitudinal axis (see Figs. 3-4 and 6, which show the first reinforcing member 48 helically wound along the longitudinal axis), and a helical lead angle (see [0040] “In Figs. 3, 4, and 6 the wires are arranged with a pitch angle that decreases in the distal direction.”) of the first reinforcing member varies along the longitudinal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first reinforcing member of the catheter of Hartley in view of a teaching of Sherman such that the helical lead angle of the first reinforcing member varies along the longitudinal axis. One of ordinary skill in the art would have been motivated to make this modification, because varying the pitch of the reinforcement over the length of the catheter shaft tube may create a region of higher pushability, greater bending stiffness, and higher flexibility depending upon the desired properties (see [0056] of Sherman).
The catheter of Hartley modified in view of Sherman will hereinafter be referred to as the catheter of Hartley and Sherman. However, neither Hartley nor Sherman teach the first reinforcing member is configured of the wire having a rectangular cross section in a region from the proximal end to a predetermined first position and then of the wire having a perfect circular cross section in a region from the predetermined first position to the distal end.
Nonetheless, Zhou teaches (Figs. 1-3) the first reinforcing member (22a) is configured of the wire (see [0028] “wires 22”) having a rectangular cross section (see at 24a in Fig. 3) in a region (24a) from the proximal end (see to the left in Fig. 3) to a predetermined first position (in between the first section 24a and the second section 26a) and then of the wire having a perfect circular cross section (see at 26a in Fig. 3) in a region (26a) from the predetermined first position (in between the first section 24a and the second section 26a) to the distal end (see to the right of 29 in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first reinforcing member of the catheter of Hartley and Sherman with a teaching of Zhou such that the first reinforcing member is configured of the wire having a rectangular cross section in a region from the proximal end to a predetermined first position and then of the wire having a perfect circular cross section in a region from the predetermined first position to the distal end. One of ordinary skill in the art would have been motivated to make this modification, as altering the cross-sectional shape of the first reinforcing member provides differing characteristics such as flat wires are desirable as they improve the torque response and kink resistance of the catheter while round/circular wires provide better curve performance and curve support but less desirable torque response and kink resistance when compared with flat wires (see [0027] of Zhou).
The catheter of Hartley and Sherman modified in view of Zhou will hereinafter be referred to as the catheter of Hartley, Sherman, and Zhou.
With regards to claim 2, the catheter of Hartley, Sherman, and Zhou teaches the claimed invention of claim 1, and Hartley further teaches that the second reinforcing member (Fig. 3, wire braid 25) is constituted of an elongated member (see figure 2D.) made of synthetic resin (“Another braid material could be nylon monofilaments,” on page 10. The Examiner notes that the current specification in paragraph [0044] states that the elongated member is made of nylon resin. Therefore, Hartley’s disclosure of braid material of nylon monofilaments is concluded to be an example of a synthetic resin).
With regards to claim 3, the catheter of Hartley, Sherman, and Zhou teaches the claimed invention of claim 2, Hartley further teaches that the elongated member (Fig. 2D, wire braid 25) is constituted of a bundle of plural fibers (“A wire braid for this application may be a 16 wire braid (8 wires going one direction, 8 going the other) in a 2 over 2 configuration (each wire goes over 2 wires, then under 2, then over 2, etc., instead of over and under each wire). Other configurations and numbers of wires may also be useful.” on page 9 and Fig. 2D shows fibers in a braid configuration. The Examiner notes that the bundle of plural fibers in Hartley is having each fiber going over 2 fibers then under 2 wires thus creating a bundle of fibers).
With regards to claim 5, the catheter of Hartley, Sherman, and Zhou teaches the claimed invention of claim 1, and Hartley further teaches that the wire (Fig. 3, flat wire coil 23) a metal wire (“Around the innertube is a coil 23 which comprises a plurality of flat wire turns with uniform spacing including equal width spaces therebetween. Coil 23 may be formed from .003" thick by .012" wide flat rectangular stainless steel wire wound with a uniform space in the range of 0.004 to 0.08 inch between the turns of the coil.” on page 8).

With regards to claim 7, Hartley discloses a suction system (Fig. 1, polyvinyl tube 17 and “The stent graft or implantable device (not shown) is carried on the delivery catheter 4. Connector 14 also includes side arm 16 to which polyvinyl tube 17 is connected for Introducing and aspirating fluids therethrough.” on page 8.) comprising:
the catheter according to Claim 1 (see the rejection of claim 1 above): and 
a suction pump (A suction sump is interpreted to be any source of negative pressure or suction that causes fluid to flow. Hartley discloses such fluid flow from an aspiration source. Hartley recites “The stent graft or implantable device (not shown) is carried on the delivery catheter 4. Connector 14 also includes side arm 16 to which polyvinyl tube 17 is connected for introducing and aspirating fluids therethrough.” on page 8. Therefore, a suction pump is utilized with the device of Hartley that is connected to the catheter) connected to the catheter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                            /THEODORE J STIGELL/Primary Examiner, Art Unit 3783